Case 2:20-cv-00012-JRS-MJD Document 50-2 Filed 08/07/20 Page 1 of 1 PagelD #: 624

Medien S Gol a)
Ba ‘ ASI-104

S o, ae 3s
- Nerre Vole, En (7 ¢0g

UNITED STATES
j i | , | U & Distr Court

Bead rostatsenvice,
9114 9023 0722 4290609435 921 OHIO ST
aE ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Label 400 Jan. 2013
7690-16-000-7948

Wi fe

. o Terre Haute, IN 47807
/ United States

Moodle Proust 8 , LILO 1 Houston Ye Lack, 17 UA ‘ L6G CAS &§)

RECE IVED

AUG F 2020
_ULS. CLERK'S ORE pe,

  

 

 
